DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


1.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

3.	Claims 1,  and 11  recites the terms, “Entity , physics settings, 3D data structure”, that are relative terms which render the claims indefinite. These terms are not defined 
4.	The claims 2-10, and 12-20 are rejected for the above reasons.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 1-7, and 11-19are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. US 2014/114845 A1.


one or more servers comprising a memory and a processor; (Rogers, ¶73,” The visual network environment (VNE) is preferably comprised of a network of distributed servers which may be geographically separated and/or on a local area network, some of which may be independently owned and operated (for example as shown in FIG. 2”. Notes: It is well known in the art that a Server is a computer hardware comprising a memory and a processor.”)
wherein the one or more servers contain a persistent virtual world system storing virtual replicas of static objects of the real world, (Rogers, ¶86, “The directory grid server may access or contain a database of the locations (on the grid as well as source of files on the network) of visual items such as structures and objects and may push user data to those object sources based on user location on the grid (for example as shown in FIG. 3).”, and ¶166, “The virtual object representing the real world product may be proliferated to other virtual retailers throughout the virtual environment via the app store.” Notes: “The virtual object for example represent a product that is static.” )
 the virtual replicas comprising a static object location and space, physics settings, and a 3D data structure, (Rogers, ¶96, “In preferred embodiments, virtual objects can be "converted" to zones. This enables owners to associate applications with objects and create events that trigger the application to execute.”, and   ¶104, “Zones created in the virtual environment may be associated with and may correspond to an area in augmented reality digital dimension space in the real world.”, and ¶91,” Associated apps, whose metadata is stored and managed by the zone manager, preferably determine what can and cannot be done within that zone. For example, an ” Notes: The Applicant’s specification does not define the physics settings, and 3D data structure. The Examiner interpreted the physics setting as the motion of jumping.”) wherein
 the persistent virtual world system is configured to virtually attach digital reality applications on the virtual replicas, such that as a client device approaches a location, object, or entity to which a digital reality application is virtually attached, the digital reality application detects the physical position and orientation of the client device, (Rogers, ¶90, “The zone manager preferably receives data from the property manager application regarding the users. For example the data received by the zone manager may include user inputs, user position on the grid, and user instance location on the network. The zone manager preferably transmits user data to source applications associated with that zone., ¶106, “This is similar to augmented reality (AR) in the real world. With AVR, when a user is within range of the object (i.e. in its zone), but further away from the object, the information may appear but will be a distance away from the user. As the user moves closer, the information, along with the object itself, may get closer. Users may be able to adjust what AVR information is visible in the environment. For example, users may, using an application on the HUD, cause certain types of information to be visible that has been created as AVR throughout the environment by other users.”, and ¶78, “In a preferred embodiment, a switch board server detects each user, collects and/or compiles the user's data in a user data package (UDP) and transmits the UDP to an assignment server. The switch board server preferably also receives the location of an assigned user instance from the assignment server and redirects the user to that location. A UDP is preferably an electronic file or package containing data about a user. For example, the UDP can contain the IP address of the user's device, the type of device, the operating system and version, the browser and version, any connected peripheral components, a GPS location of the device, the elevation, horizontal direction and vertical angle of the device, and/or other collected data”)
 triggering the one or more servers to transmit digital reality application content to the client device.(Rangers, ¶84, “The property server may transmit data to the user instance based on the user's position on the grid and user inputs. The property server may transmit data pertaining to the user to other servers, which may include servers containing source applications, source object data and other source data pertaining to the property. Those other servers may then transmit data to the user instance. The user instance processes data received from the servers, renders the environment, and streams video to the user device.”)

9.    	As per claim 2, Rogers discloses: The system of claim 1, wherein the digital reality application content is presented in real reality, merged reality, or virtual reality. (Rogers, ¶21, “Preferably, at least one zone is associated with at least one real world location and a user visiting the zone in the 3D virtual environment and a person, with a augmented reality device, visiting the at least one real world location is presented with at least some of the same information.”)

10.   	As per claim 3, Rogers discloses: The system of claim 1, wherein interactions with the digital reality applications are personal or shared with other client users may, using an application on the HUD, cause certain types of information to be visible that has been created as AVR throughout the environment by other users.”)

11.    	As per claim 4, Rogers discloses: The system of claim 1, wherein the virtual replicas are created via computer vision techniques, computer-assisted drawings, computer-assisted engineering models, or combinations thereof.(Rogers, ¶173, “Users are able to create 3D object files in a virtual development studio through the system's 3D modeling and rendering software.”)

12.    	As per claim 5, Rogers discloses: The system of claim 4, wherein the computer vision techniques comprise car or drone-based image-scanning through photo, video, depth measurements, simultaneous location and mapping (SLAM) scanning, or radar-imaging techniques, or a combination thereof. (Rogers, ¶65, “as whether the device is a small, handheld computing device, a desktop computer, a computer server, a handheld scanning device, or a wireless devices”)

13.   	As per claim 6, Rogers discloses: The system of claim 1, wherein the digital reality application content is streamed directly by the server to the client device .(Rangers, ¶84, “The property server may transmit data to the user instance based on the user's position on the grid and user inputs.”) and, as levels of interaction increase, the client device may download the digital reality applications or portions thereof and perform local computations and rendering. (Rogers, ¶23, “In a preferred embodiment, the user views the 3D virtual environment through a heads up display (HUD), wherein the HUD is overlaid on the virtual environment and displays applications that at least one of allow the user to interact with the 3D virtual environment, provides the user with information pertaining to the 3D virtual environment or the real world, and allows the user to access data on the user's device or cloud storage associated with a user's account. Preferably, the users are presented with the option of editing, adjusting, and customizing their HUD.”)

14.    	As per claim 7, Rogers discloses: The system of claim 1, wherein digital content provided by the one or more digital reality applications comprises 3D image data, 3D geometries, 3D entities, 3D dynamic objects, video data, audio data, textual data, time data, positional data, orientational data, haptic data, or lighting data, or a combination thereof.(Rogers, ¶175, “extract the associated text for each product, and display the text within the 3D virtual store adjacent to the 3D rendered product.”)

15.   	 As per claim 12, Rogers discloses: The method of claim 11 further comprising:
creating, via a replica editor stored in a server, virtual replicas of the static objects selected from the real world; (Rogers, ¶108, “The purpose of the AVR/AR Editor is preferably to enable property owners to effectively deliver interactive information to visitors”, …”In the preferred embodiment, files and images created in typical web development applications and graphics editing programs are able to be placed and interacted with throughout the virtual environment to provide an interactive augmented reality effect.”)
In preferred embodiments, virtual objects can be "converted" to zones. This enables owners to associate applications with objects and create events that trigger the application to execute.”, and   ¶104, “Zones created in the virtual environment may be associated with and may correspond to an area in augmented reality digital dimension space in the real world.”, and ¶91,” Associated apps, whose metadata is stored and managed by the zone manager, preferably determine what can and cannot be done within that zone. For example, an app may be a jump app that allows an avatar to jump.” Notes: The Applicant’s specification does not define the physics settings. The Examiner interpreted the physics setting as the motion of jumping.”)
virtually attaching, via the replica editor stored in the server, digital reality applications to the virtual replicas; (Rogers, ¶90, “The zone manager preferably receives data from the property manager application regarding the users. For example the data received by the zone manager may include user inputs, user position on the grid, and user instance location on the network. The zone manager preferably transmits user data to source applications associated with that zone., ¶106, “This is similar to augmented reality (AR) in the real world. With AVR, when a user is within range of the object (i.e. in its zone), but further away from the object, the information may appear but will be a distance away from the user. As the user moves closer, the information, along with the object itself, may get closer. Users may be able to adjust what AVR information is visible in the environment. For example, users may, using an application on the HUD, cause certain types of information to be visible that has been created as AVR throughout the environment by other users.””)

16.   	 As per claim 13, Rogers discloses: The method of claim 11 further comprising:
retrieving and tracking, by a server, the viewing position and orientation of the client device; (Rogers, ¶78, “In a preferred embodiment, a switch board server detects each user, collects and/or compiles the user's data in a user data package (UDP) and transmits the UDP to an assignment server. The switch board server preferably also receives the location of an assigned user instance from the assignment server and redirects the user to that location. A UDP is preferably an electronic file or package containing data about a user. For example, the UDP can contain the IP address of the user's device, the type of device, the operating system and version, the browser and version, any connected peripheral components, a GPS location of the device, the elevation, horizontal direction and vertical angle of the device, and/or other collected data.”) and
sending, by the server, digital reality application content to the client device. (Rangers, ¶84, “The property server may transmit data to the user instance based on the user's position on the grid and user inputs. The property server may transmit data pertaining to the user to other servers, which may include servers containing source applications, source object data and other source data pertaining to the property. Those other servers may then transmit data to the user instance. The user instance processes data received from the servers, renders the environment, and streams video to the user device.”)


17.	Claim 11, which is similar in scope to claim 1, thus rejected under the same rationale.

18.	Claims 14-19, which are similar in scope respectively to claims 2-7, are thus rejected under the same rationale.


Claim Rejections - 35 USC § 103

19.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 8-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. US 2014/114845 A1, as applied to claim 1 above, and further in view of Breed, US 2005/0131607 A1.

22.    	As per claim 8, Rogers discloses: The system of claim 1, (See rejection of claim 1 above.) 

23.	Rogers doesn ’t expressly disclose: the client device comprises a combination of inertia measuring units and transceivers that enable sub-centimeter or sub-millimeter tracking of the computing devices. 

24.	Breed discloses: the client device comprises a combination of inertia measuring units (Breed, ¶726, “There is an inertial measurement unit (IMU) under development by the current assignee that will have the equivalent accuracy as an expensive military IMU but will sell for under $200 in sufficient volume. This IMU can contain three accelerometers and three gyroscopes and permit a very accurate tracking of the motion of the vehicle in three dimensions.”) and transceivers that enable sub-centimeter or sub-millimeter tracking of the computing devices.(Breed, ¶622, “Millimeter wave and sub-millimeter wave radar can of course emit and receive waves considerably smaller. Millimeter wave radar and Micropower Impulse Radar (MIR) as discussed above are particularly useful for occupant detection and especially the motion of occupants such as motion caused by heartbeats and breathing, but still too course for feature identification.” Also see ¶90)

25.	Breed is analogous art with respect to Rogers because they are from the same field of endeavor.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process that the client device comprises a combination of inertia measuring units and transceivers that enable sub-centimeter or sub-millimeter tracking of the computing devices, as taught by Breed into the teaching of Rogers.  The suggestion for doing so would accurately detect and control the motion of an object. Therefore, it would have been obvious to combine Rogers with Breed.

26.    	As per claim 9, Rogers in view of Breed discloses: The system of claim 8, wherein the transceivers are millimeter-wave transceivers configured to wirelessly receive mmW radio waves from antennas and to send the data back to the antennas. (Breed, ¶86, “"Transducer" or " transceiver" as used herein will generally mean the combination of a transmitter and a receiver.”, Notes: The radar is a transducer as in ¶90. “, and ¶890, “They can be generated using laser type devices and yet have almost the fog penetration ability of mm wave radar.”)

27.    	As per claim 10, Rogers in view of Breed discloses: The system of claim 8, wherein the tracking is performed through time of arrival (TOA), angle of arrival (AOA), visual imaging, GPS, or radar technology, or a combination thereof. (Breed, ¶222, “Motion sensing is accomplished by monitoring a particular range from the sensor as disclosed in that patent. MIR is one form of radar which has applicability to occupant sensing and can be mounted at various locations in the vehicle. It has an advantage over ultrasonic sensors in that data can be acquired at a higher speed and thus the motion of an occupant can be more easily tracked.” )

28.	Claim 20, which is similar in scope to claim 8, thus rejected under the same rationale.

Conclusion 

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDERRAHIM MEROUAN/
Primary Examiner, Art Unit 2619

Persistent